Citation Nr: 9934312	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of fractured 
left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1970.  This appeal arises from a January 1995 rating decision 
of the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  

In May 1997, a hearing was held in Nashville, Tennessee, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999).  

In August 1997, the Board remanded the claim for additional 
development.  The case was returned to the Board in November 
1999. 


REMAND

The veteran contends that he fractured his left index finger 
during service, and that he has chronic residuals associated 
with that injury.  The previous remand noted that the 
veteran's service medical records were not of record, despite 
the RO's extensive attempts to locate the missing records.  
At the veteran's Travel Board hearing in May 1997, he 
submitted two photographs dated in January 1970 which clearly 
showed that his left hand was bandaged, with what appears to 
be a splint on the index finger.  The Board noted in its 
previous remand that this photographic evidence may establish 
that the veteran suffered a left index finger injury during 
service.  The previous remand directed the RO to schedule the 
veteran for an examination of his left index finger, since 
the record at that time contained no current medical evidence 
pertaining to any residuals of the claimed left index finger 
injury.

The veteran was apparently scheduled for an examination with 
a Dr. Moore, however he did not report.  An undated 
administrative note in the claims folder stated that the 
veteran could not be contacted by phone and that a certified 
letter had been sent but was not signed for.  This raises the 
question of whether the RO sent the notice of the examination 
to the veteran's proper address.  Reports of contact dated in 
September and October 1999 indicate that the veteran's claims 
folder, which included the 1970 photographs, is now lost.  A 
rebuilt folder was returned to the Board in November 1999.  
In light of this troubling development, and noting the 
confusion surrounding the notification of the veteran of his 
examination appointment, the Board is of the opinion that the 
RO should verify the veteran's address and provide him 
another opportunity to report for a VA examination of his 
left index finger.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following:

1.  The RO should verify the veteran's 
current address and schedule him for an 
examination by a VA orthopedist to 
determine the nature and extent of any 
left index finger pathology.  The veteran 
should be informed of the possible 
adverse consequences to his claim should 
he not report for the examination.  A 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the left hand, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  The examiner 
should note whether there is any evidence 
of old fracture of the left index finger.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The report of examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the left 
index finger.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained, taking into account that the veteran had submitted 
photographic evidence at the Travel Board hearing in May 
1997, described above, which has subsequently been lost.  If 
the benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the veteran and 
his representative.  They should be given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












